[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


Nos. 01-1171
     01-1828
     01-2157

                        THOMAS F. DOWD,

                     Plaintiff, Appellant,

                              v.

                    TOWN OF DEDHAM, ET AL.,

                    Defendants, Appellees.


        APPEALS FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Joseph L. Tauro, U.S. District Judge]


                            Before

                    Torruella, Circuit Judge,
                 Stahl, Senior Circuit Judge,
                   and Lynch, Circuit Judge.



     Thomas F. Dowd on brief pro se.
     Douglas I. Louison, James W. Simpson, Jr., Merrick, Louison
& Costello, Kevin G. McIntyre, Rudin, Herzog, Ward & Donovan,
P.C., Joyce Frank and Kopelman and Paige, P.C. on briefs for
appellees.
                                January 3, 2002



            Per    Curiam.        Thomas       Dowd,     a       prolific       pro   se

litigant, appeals from separate district court judgments

dismissing a trio of actions he brought under 42 U.S.C. §

1983.    These are only the latest in a series of state and

federal court cases filed by Dowd involving one or both of

two related events: his 1997 eviction from a residence in

Dedham, Massachusetts, and his ensuing inability (because he

is no longer a town resident) to vote in Dedham elections.

We summarily affirm in each instance, deeming it sufficient

to note that each of the three complaints is devoid of

merit.

            In     No.    01-1828,       Dowd     alleges             that    some    17

defendants       conspired       to    seize    the    Dedham              property   in

violation of the Fourth Amendment.                 The property transfer,

however,    occurred       in    accordance       with       a     summary-process

action   in      state    court       whose    legality          is    not     here   in

question.        Whether the no-trespassing notice was posted

prematurely       or     otherwise      improperly           was       a     matter   of

Massachusetts law that should have been (and undoubtedly

was) pursued in state court.                  The Fourth Amendment is not

thereby implicated.

                                        -2-
            In Nos. 01-1171 & 01-2157, Dowd charges the Dedham

Board of Registrars with depriving him of the right to vote

in recent elections, in violation of the Due Process Clause.

We need not decide whether the first of these cases was

subject    to    dismissal        for   untimely       service    of    process,

inasmuch    as   both      plainly      fail     on    the   merits.      It   is

undisputed that Dowd is now living in a residence outside of

Dedham.    His two key assertions--that he intended to stay in

the   Dedham     house      and    that    he    was     wrongfully      evicted

therefrom--fail to establish that his domicile remained in

Dedham, at least with the legality of the eviction having

now been confirmed.               See, e.g., Mass. G.L. c. 51, § 1

(stating that only city or town "resident" may have name

"entered    on       the   list    of   voters");        Dane    v.    Board   of

Registrars of Voters of Concord, 374 Mass. 152, 161-63

(1978) (equating "residency" with "domicile" in this context

and defining latter term).                Nor did Dowd's deposit of an

escrow ballot in a 2000 election, pursuant to Mass. G.L. c.

51, § 59A, establish any right to vote thereafter; the very

purpose of that procedure is to obviate the need for such a

determination where possible.              In any event, these again are

questions       of     state      law     that        neither    implicate      a

constitutional right nor otherwise warrant federal court



                                        -3-
intervention.    See, e.g., Bonas v. Town of North Smithfield,

265 F.3d 69, 74 (1st Cir. 2001) (noting that federal courts

are   not   authorized   to   resolve   "garden   variety   election

irregularities") (internal quotation marks omitted).

            The judgments are affirmed.




                                 -4-